Citation Nr: 1402531	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-42 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to November 1968.  He died in February 2009.  The appellant is advancing this appeal as his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision, which denied service connection for the cause of the Veteran's death.  The appellant filed a notice of disagreement in July 2009.  A statement of the case (SOC) was issued in October 2009 and the appellant filed a substantive appeal that same month.  The appellant testified at a Travel Board hearing in October 2012.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange.

2.  The Veteran died in February 2009; esophageal cancer was the immediate cause of death.

3.  The Veteran had not established service connection for any disability.

4.  Esophageal cancer was not manifested in service or in the first year following his discharge from active duty, and is not shown to have been related to service, to include as due to Agent Orange exposure therein; it is not shown that a service connected disability caused or contributed to cause his death.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or materially contributed to by a disability incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.312 (2013).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).
 
In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A March 2009 letter, prior to the July 2009 rating decision, provided the required notice for the appellant's cause of death claim.  There is no prejudice to the appellant in proceeding to adjudication of this claim because the appellant's claim was readjudicated in the October 2009 SOC.  Prickett v. Nicholson, 20 Vet. App. 370, 377 (2006).  Accordingly, VA's duty to notify has been satisfied.

VA also has a duty to assist the appellant in the development of the claim.  This duty includes making reasonable efforts to assist her in obtaining evidence necessary to substantiate the claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.
 
In this regard, the Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  A VHA medical advisory opinion was secured in August 2013 and an addendum medical advisory opinion was provided in October 2013.  As will be discussed in greater detail below, these opinions are adequate for rating purposes; they reflect familiarity with the record and include a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant was advised of the opinions, and had opportunity to respond.  VA also afforded the appellant the opportunity to give testimony at a Board hearing in October 2012.  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Service connection for the cause of death

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.312.  To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal, or primary cause of death, or that it was a contributory cause of death under 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  38 C.F.R. § 3.312(b).
 
A contributory cause of death is defined as one inherently not related to the principal cause.  38 C.F.R. § 3.312(c).  For a service-connected disability to constitute a contributory cause, it must be shown that it "contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death."  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as malignant tumors are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In its review of the record, the Board must determine whether the evidence supports the claim or if it is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

As noted above, the Veteran died in February 2009, and his death certificate lists the immediate cause of death as esophageal cancer.  At the time of the Veteran's death, service connection was not in effect for any disability.

The appellant contends that the Veteran's esophageal cancer was the result of his exposure to herbicides - namely, the dioxin in Agent Orange, while stationed as a field radio operator in Vietnam.  See October 2012 hearing transcript.  The Veteran's service personnel records confirm service in Vietnam.  Exposure to herbicides is therefore conceded.

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of               38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the National Academy of Sciences (NAS), has determined that there is no relationship between herbicide Agent Orange exposure and 25 other diseases, including esophageal, liver and rectal cancers. See 64 Fed. Reg. 59232-59243 (1999).  Accordingly, presumptive service connection based on exposure to herbicides is not warranted.

The United States Court of Appeals for the Federal Circuit has determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran's service treatment records are silent for complaints, treatment, or diagnosis related to esophageal cancer.  The earliest postservice record pertaining to such is dated in 2008, over 40 years after discharge.  This lengthy period without treatment after service suggests that there has not been a continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, the Board finds that esophageal cancer did not manifest in service.  Additionally, service incurrence for a malignant tumor cannot be presumed since there is no evidence of such within one year after service.     

In support of the appellant's claim that the condition (esophageal cancer) the Veteran died from may otherwise be related to service, she submitted an article indicating that while esophageal cancer is sometimes related to smoking and drinking, Barrett's Esophagus is more likely due to exposure to chemical toxins.  The Board notes that an October 2008 VA treatment record notes the presence of Barrett's Esophagus in the Veteran.

In October 2012, the appellant testified before the Board, stating that she believed her husband's death was due to exposure to Agent Orange.  She acknowledged that no doctor had opined that the Veteran's cancer was due to Agent Orange exposure, but stated that she had researched and found that there was a study showing Barrett's Esophagus was more likely due to exposure to chemical toxins.

Against the appellant's claim is a VHA medical advisory opinion and addendum opinion obtained in August and October 2013, respectively.  These opinions were prepared by an oncologist who is a fellow of the American College of Physicians.  She indicated a review of the Veteran's medical history, in which she noted he had "very relevant risk factors for esophageal cancer," to include a long history of smoking cigarettes until the end of his life, a history of alcohol use in the past, Barrett's esophagus, and a family history of his father dying at age 64 to pancreatic cancer/gastrointestinal malignancy.  The oncologist stated that 40 years after his service in Vietnam, the Veteran presented to the VA hospital with Stage IV adenocarcinoma of the esophagus, which had spread extensively to the lung, bone, and lymph nodes.  She noted that the Veteran refused chemotherapy or radiation and received palliative and terminal care prior to his death in February 2009.  She noted that the well-documented risk factors for esophageal cancer are smoking, gastroesophageal reflux disease and Barrett's esophagus, and that other factors include an increased body mass index, dietary deficiency of vitamins, fiber, and antioxidants, genetic mutations of certain apoptotic genes, and EGFR polymorphism.  The oncologist stated that various cancers have been clearly associated with exposure to Agent Orange, but that the frequently cited cancers must occurs within the time frame of 30 years of Agent Orange exposure in the case of the respiratory cancers and probably about the same for any other cancer.  She concluded that due to the Veteran's multiple risk factors for the development of esophageal cancer and the 40 year interval to cancer development in the esophagus, the Veteran's cause of death was unlikely to be due to Agent Orange exposure.

This same physician submitted an addendum opinion in October 2013 addressing whether the Veteran had Barrett's esophagus, and if so, whether this disorder was related to herbicide exposure in Vietnam.  The oncologist stated that available pathology reports from October 2008 make no mention of Barrett's esophagus, but that it would be helpful to have a copy of any previous upper gastrointestinal endoscopy and any previous biopsy of the esophagus.  However, the oncologist opined that "there is NO evidence in the literature that Barrett's esophagus is due to herbicide exposure in Vietnam nor have the many VA studies found a connection with esophageal cancer and herbicide exposure."

After a review of the evidence both in support and against the appellant's claim, the Board finds that the preponderance of the evidence is against the appellant's claim.  The Board is particularly persuaded by the opinions from the VA oncologist who reviewed the Veteran's medical history (including treatment records and his death certificate) and determined that the Veteran's cause of death was unlikely to be due to herbicide/Agent Orange exposure in service.  These medical opinions are highly probative as, together, they include a thorough and detailed assessment and a rationale which cites to the factual record, including citing the Veteran's many risk factors for developing esophageal cancer.  Further, the opinion provider noted a review of medical literature as pertaining to Barrett's esophagus and herbicide exposure, noting that there is no evidence in the literature or in VA studies suggesting a connection between esophageal cancer and herbicide exposure.  Thus, taken together, the Board finds that the August 2013 VHA opinion and October 2013 addendum opinion are highly probative evidence prepared by a competent medical professional and informed by review of the medical history and record, and supported by a detailed rationale.

The Board finds that the article submitted by the appellant is less persuasive because, while the article may suggest there could be an association between esophageal cancer and herbicide exposure, this article does not include an opinion from a medical professional relating the Veteran's death from esophageal cancer to his service, to include as due to exposure to herbicides.  In contrast, the VHA opinion was made with consideration of this specific article and found no connection between esophageal cancer and service.

The Board has also considered the appellant's statements and testimony regarding a link between the Veteran's immediate cause of death and his service.  The appellant is competent to testify about her first-hand knowledge of symptoms the Veteran experienced or complained of, as well as his recollections from service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, establishing a link between complex medical processes such as cancer and service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Consequently, the Board finds that the preponderance of the evidence is against a finding of a link between the Veteran's cause of death and his service.  Thus, the appellant's claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107.



ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


